Citation Nr: 0944308	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical spine strain 
(neck disability), to include as secondary to service-
connected degenerative joint disease of the lumbosacral spine 
with chronic pain (low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1986 to April 
1990 and from March 2003 to September 2004.  Additionally, 
the Veteran's wife reported in October 2009 that he is 
currently deployed on active duty in Iraq until at least May 
2010.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The issue on appeal has been recharacterized to reflect the 
arguments advanced during the course of these proceedings.  
In this regard, the Board notes that the Veteran initially 
claimed service connection for cervical spine strain on a 
direct basis.  However, he indicated in his April 2007 
substantive appeal (VA Form 9) that such condition is 
secondary to his service-connected low back disability.    

The Board notes that, although the Veteran may not receive VA 
compensation while he is on active duty, he remains eligible 
for VA benefits for any disabilities that were incurred or 
aggravated during his prior periods of active duty service, 
as well as by his current period of active duty service.  The 
processing of his claim should not be delayed any further 
than necessary due to his return to active duty.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's claim.  Specifically, the 
evidence of record indicates that there may be outstanding VA 
and private treatment records that are pertinent to his 
claim.  The Veteran has indicated that he was treated for his 
neck disability by medical professionals at Physicians Care, 
including Dr. Williams.  The most recent such records in the 
claims file are dated in December 2004.  Additionally, the 
evidence of record includes a January 2005 letter from Dr. 
Staner concerning the Veteran's neck disability, but there 
are no other records from this provider.  The claims file 
also includes VA treatment records dated from March 2007 
through August 2007.  Upon remand, any outstanding VA and 
private treatment records concerning the Veteran's neck 
disability should be obtained and associated with the claims 
file.  

Further, the evidence of record indicates that the Veteran 
continued in the Army National Guard after separation from 
active duty in September 2004, and he is currently on active 
duty.  The Veteran's wife has indicated that he will be on 
active duty until at least May 2010; however, the Board notes 
that his tour of duty may extend past that date.  The most 
recent service treatment records in the claims file are dated 
in February 2006.  Upon remand, any outstanding service 
treatment records should be obtained and associated with the 
claims file, to include any records from the Army National 
Guard and any records pertinent to the current period of 
active duty service once the Veteran has been discharged.  

As noted above, the Veteran has claimed service connection 
for his neck disability on a direct basis and as secondary to 
his service-connected low back disability.  The Veteran's 
secondary service connection claim has not yet been 
adjudicated.  As such, after the Veteran is discharged from 
his current period of active duty service, he should be 
scheduled for a VA examination to determine the nature and 
etiology of his current neck disability.  The Board notes 
that the Veteran was provided with a VA general medical 
examination in October 2005; however, the examiner did not 
express an opinion as to the etiology of such disability.  
The Board further notes that the Veteran reported in his 
original claim and at the VA examination that his neck 
disability began in June 2003, during his second period of 
active duty service.  As he has returned to active duty, the 
VA examiner should specifically address whether the Veteran's 
current neck disability was incurred in or aggravated by each 
applicable service period.  Additionally, the examiner should 
indicate whether the Veteran's neck disability is secondary 
to his service-connected low back disability.  

The Board notes that the Veteran is competent to testify as 
to certain issues.  Specifically, for symptoms that are 
capable of lay observation, such as neck pain, the Veteran is 
competent to testify to a lack of such symptoms prior to 
service, continuous symptoms after an in-service injury or 
incident, and receipt of medical treatment for such symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles 
v. Principi, 16 Vet. App 370, 374 (2002).  The RO/AMC and the 
Board, as fact finders, retain the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon, 20 Vet. App. 79, 84 
(2006).  Significantly, lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.  Accordingly, the VA 
examination report, as well as further adjudication of the 
Veteran's claim, should reflect consideration of both the 
medical and lay evidence concerning his claimed disability.

Finally, the Veteran requested and was scheduled for a 
videoconference hearing before the Board in July 2009.  
Although the Veteran failed to appear for such hearing, his 
wife requested that the hearing be rescheduled for the reason 
that the Veteran had been deployed to Iraq at the time of the 
prior hearing.  As such request has been granted, the case 
must be remanded to afford the Veteran his requested hearing.  
38 C.F.R. §§ 20.703, 20.704 (2009).  As the Veteran's wife 
has indicated that he will be serving in Iraq until at least 
May 2010, a hearing should be scheduled for a date after May 
2010, as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding service 
treatment records, including but not 
limited to records from the Army 
National Guard dated from February 2006 
forward, as well as any available 
records for the current period of 
service once the Veteran has been 
discharged from active duty.  If a 
direct request to the appropriate 
facility is unsuccessful, make a 
request to the appropriate agency or 
agencies, to include the National 
Personnel Records Center (NPRC).  
Requests must continue until it can be 
reasonably determined that the sought 
after records sought do not exist or 
that further efforts to obtain such 
records would be futile.

2.  Request the Veteran to identify any 
providers who have treated him for a 
neck condition, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
obtaining the necessary authorizations, 
request copies of any outstanding 
records, including but not limited to 
VA treatment records dated from August 
2007 forward, records from Physicians 
Care and Dr. Williams dated from 
December 2004 forward, and records from 
Dr. Staner.  

3.  All requests for the above-
described records and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records.

4.  After the above-described 
development has been completed, and 
after the Veteran has been discharged 
from active duty service, schedule him 
for a VA examination to determine the 
nature and etiology of his current neck 
disability.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review, and such review should be noted 
in examination report.  All necessary 
tests and studies should be conducted.  
The examiner is requested to offer an 
opinion as to the following: 

(a)  What is the nature of the 
Veteran's current neck disability? 

(b)  For the period of active duty 
service from March 2003 to 
September 2004, did the Veteran's 
current neck disability exist at 
the time of entry into such 
service?  If so, was there a 
permanent increase in the severity 
of such condition beyond its 
natural progression as a result of 
such service?  

(c)  For any period of active duty 
after September 2004, did the 
Veteran's current neck disability 
exist at the time of entry into 
such service?  If so, was there a 
permanent increase in the severity 
of such condition beyond its 
natural progression as a result of 
such service?  

(d)  If the Veteran's current neck 
disability was not incurred or 
aggravated during either period of 
active duty service, is it at 
least as likely as not 
(probability of 50% or more) that 
such condition was caused by or 
aggravated beyond its normal 
progression as a result of his 
service-connected low back 
disability? 

A complete rationale must be provided 
for any opinion offered.  Specifically, 
any opinion(s) offered by the 
examiner(s) must reflect consideration 
of both the medical and lay evidence of 
record.  The examiner is specifically 
requested to comment on all medical 
opinions of record.  If an opinion as 
to any of these questions cannot be 
offered without resorting to 
speculation, the examiner should 
indicate such in the report and explain 
why an opinion cannot be offered.  

5.  After the development set forth in 
paragraphs 1 through 4 has been 
completed, schedule the Veteran for a 
hearing at the RO before a Veterans Law 
Judge for a date after May 2010, as 
appropriate.

6.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based 
on the entirety of the evidence, with 
consideration of all lay and medical 
evidence of record.  Such adjudication 
should specifically address all 
potential theories for service 
connection, to include as secondary to 
the Veteran's service-connected low 
back disability.  If the claim remains 
denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, which addresses all 
evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

